Citation Nr: 0023055	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (original) rating for alopecia 
areata and folliculitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from November 1985 to December 
1989, and from October 1990 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for alopecia areata 
and folliculitis, noted to be hair loss with treatment with 
topical steroids and long-term antibiotics, and assigned a 10 
percent disability rating effective from May 1, 1997.  During 
the pendency of the appeal, a Hearing Officer's decision in 
August 1998 granted an increase from 10 percent to 30 percent 
for the alopecia areata and folliculitis, also effective from 
May 1, 1997.

Additional issues were raised and adjudicated during the 
pendency of the appeal, but are not presently before the 
Board.  These issues include service connection for back pain 
and depression.  However, a claim requesting service 
connection for depression claimed as secondary to the 
service-connected alopecia disability was specifically raised 
by the appellant but not considered by the RO.  Accordingly, 
the RO is advised to take this matter under consideration, to 
include appropriate development and adjudication under 38 
C.F.R. § 3.310 (1999).


FINDINGS OF FACT

1.  The veteran's alopecia areata and folliculitis is 
manifested by complete loss of body hair and is treated with 
treatment with topical steroids and long-term antibiotics and 
there is no discoloration, color contrast, pain, itching, 
exudation, exfoliation or crusting and the skin disability is 
not productive of a repugnant appearance.  

2.  The veteran has not required frequent hospitalizations 
for his alopecia areata and folliculitis disability, nor is 
it shown that this disability causes marked interference with 
employment to the extent that the schedular standards are 
inadequate to rate it.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for alopecia 
areata and folliculitis is not warranted on a schedular 
basis.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 7899-7800 (1999).

2.  Application of extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's increased rating claim is well grounded based 
on his complaints and medical records on file.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Further, the Board finds that the veteran has not 
been prejudiced by the RO's or the Board's description of 
this claim as one seeking an "increased ratings" even 
though the appeal was perfected to the Board from his 
original claim seeking entitlement to service connection for 
the disability at issue herein.  Upon review of the 
procedural history, it is found that throughout the pendency 
of the appeal, based on evidence received as a result, the RO 
has evaluated the disability in question effective from the 
date of original entitlement in May 1997, and hence, there 
was no need to address the question of staged ratings for 
this disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Moreover, although the veteran was awarded an increased 
evaluation for his alopecia disability during the pendency of 
this appeal, this claim remains in appellate status because 
he has not withdrawn it and less than the maximum available 
benefits have been awarded.  See AB v. Brown, 6 Vet. App. 25 
(1993).
Background

Records of outpatient treatment at a military medical 
facility of April and May 1997 reflect that in April 1997 it 
was noted that the veteran had alopecia totalis with 
folliculitis decalvans.  On examination he had multiple, 
inflamed papules on his scalp but no discharge from the 
papules.  He was given Erythromycin.  Later that month it was 
noted that he had had a total loss of hair for approximately 
one year.  He had taken injections of Kenalog twice daily and 
had taken Erythromycin since December.  His condition had 
been associated with mouth ulcers, photosensitivity, 
occasional headaches (severe and in the occipital region), 
myalgia, and erythroderma (which had resolved in 3 weeks).  
The assessment was that a variant of "Lupus" was strongly 
suspected.  In May 1997 it was noted that he had depression 
secondary to alopecia universalis.  He had been warned to 
avoid sun exposure.  

At the May 11, 1998 RO hearing the veteran testified that he 
had two separate immune disorder and had lost all of his 
hair.  Although it was cosmetic in nature, it had caused him 
a lot of depression.  The course of his disease was one in 
which it was possible for his hair to regrow, and then 
disappear again.  One of the disorders had caused scarring, 
destroying his hair follicles and preventing regrowth of 
hair.  This had effected his entire body and, thus, he had no 
protection from the environment and now had to wear glasses 
all the time to protect his eyes (in the absence of 
eyelashes).  He was now socially isolated and wore a hat when 
in public.  His condition did not affect the way he worked 
but it did leave an adverse impact during job interviews.  
Some of his physicians, of which he had had between 6 to 8, 
still believed that the disease might develop into "a Lupus 
disease."  He now suffered heavier sunburns than before 
(page 2 of that transcript).  He now took an antibiotic, 500 
milligrams of Keflex, twice daily for his folliculitis 
decalvans.  He had left jobs in the past because he did not 
feel comfortable due to his appearance.  He had left one job 
due to dust and fumes which he could not handle because he 
did not even have nose hairs.  He had left another job 
because it required that he be outside and exposure to the 
sun had caused him to sweat which, in turn, caused his scalp 
to break out.  He felt that without hair he now had little or 
no facial features (page 3).  He had had these symptoms for a 
little more than 2 years.  He no longer had facial hair and, 
thus, no longer had to shave (page 4).  Physically, the 
disorders did not effect him in any other manner but his 
condition did cause depression (page 5).  At the hearing the 
veteran submitted two color photographs of himself, one 
depicting him with scalp hair and the other without any body 
hair.  

On VA examination in June 1998 copies of the veteran's 
service medical records were reviewed and it was again noted 
that he had been diagnosed as having two relatively rare 
conditions, both of which could lead to hair loss.  These 
were alopecia areata (an autoimmune condition of unknown 
etiology) and folliculitis decalvans (also of unknown 
etiology).  He had been treated with topical steroids or a 
short course of oral steroids.  The recommended treatment for 
folliculitis decalvans included long-term antibiotics.  A 
biopsy report of scalp tissue revealed histologic changes 
consistent with folliculitis decalvans with scarring alopecia 
and direct immunofluorescent studies showed nondiagnostic 
deposits.  Rheumatology evaluation reports, however, 
indicated that he did not fulfill the criteria for systemic 
lupus erythematous or other connective tissue disease but he 
did have "high titers of ANA" from prior tests and the 
etiology of his alopecia had been difficult to determine, and 
could be autoimmune in nature.  

Currently, the veteran had been taking 500 mgs. of Keflex 
twice daily for 1-1/2 years since Erythromycin had been 
discontinued inasmuch as it had caused an upset stomach.  His 
current symptoms included irritation of the scalp and mild 
follicular lesions but he reported that he tried to keep his 
scalp and whole body shaved.  He did not use any other 
medications.  In the past, a history of depression had been 
noted but he was not now taking any medication for 
depression.  On physical examination he had mild folliculitis 
of his scalp.  He had shaved the hair off of his entire body 
(because it only grew in patches).  He had no hair on his 
scalp, eyebrows or axillary area and had no pubic hair.  
There were no ulcerations.  It was noted that a past biopsy 
of scalp lesions had shown suppurative folliculitis and 
perifolliculitis most consistent with folliculitis decalvans 
with scarring alopecia.  His "ANA" was positive and his 
rheumatoid factor was negative.  The diagnoses were alopecia 
aerata and folliculitis decalvans, positive antinuclear 
antibody (ANA), and a history of depression.  

An attempt by the RO in September 1998 to obtain some 
postservice private clinical records was unsuccessful.  

On file are VA outpatient treatment records of 1997 and 1999 
and reflect that the veteran was given Keflex.  The veteran 
was seen by a psychology resident in September 1997 for 
complaints of depression, decreased appetite, and lack of 
motivation.  The assessment was an adjustment disorder with 
depressed mood.  

On VA examination in November 1999 the veteran reported that 
8 years ago he had a spot of hair loss at the occipital area 
which gradually became larger after having remained unchanged 
for 3 to 4 years.  He later noted several other spots in his 
scalp which had lost hair and within a short time he was 
losing hair very fast.  Within months he had a complete loss 
of all hair on his body, including his eyebrows, axillary, 
and pubic hair.  He also noticed a few spots of impetigo or 
folliculitis which occurred on his scalp every one to two 
months and which cleared within one to two weeks, leaving a 
small scar.  

With respect to the onset and course of the disease, the 
onset had been about 8 years ago and had remained unchanged 
until 3 1/2 years ago when he started losing hair all over his 
body and had completely lost all of his hair within 3 to 4 
months.  He had occasional spots of skin infections at his 
scalp.  He had no pruritus or pain.  He had complete loss of 
all body hair but no significant skin lesions on his scalp or 
elsewhere.  He also had no ulceration, exfoliation or 
crusting.  Anxiety was present.  The diagnosis was alopecia 
universalis and he was advised to seek consultation with a 
dermatologist for advice and treatment.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).

Rating of a disability not listed in the VA Schedule for 
Rating Disabilities may be done analogously to a listed 
condition under 38 C.F.R. § 4.20 or by a 'built- up' 
diagnostic code under 38 C.F.R. § 4.27.  This choice, and the 
choice of past diagnostic criteria, should be explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 413-14 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  Consideration is given not 
merely to similarity of symptoms but also to the (1) 
"functions affected", (2) "anatomical localization", and (3) 
"symptomatology."  Lendenmann v. Principi, 3 Vet. App. 345, 
351 (1992) (analogous ratings on the basis of etiology rather 
than symptoms).  38 C.F.R. § 4.27 provides that the 
diagnostic code number will be 'built-up' with the first 2 
digits being selected from the part of the schedule most 
closely identifying the bodily part or system, and, following 
a hyphen, the last 2 digits will be '99' to signify that it 
is rated as an unlisted condition.  Archer v. Principi, 3 
Vet. App. 433 (1992).

Disfiguring scars of the head, face or neck when slight 
severely disfiguring, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, warrant a 
30 percent evaluation.  Disfiguring scars with complete or 
exceptionally repugnant deformity of one side of face, or 
marked or repugnant bilateral disfigurement, warrant a 50 
percent evaluation.  38 C.F.R. § 4.118, DC 7800.  When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent; the 30 
percent to 50 percent; and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.

Under 38 C.F.R. § 4.118, DC 7806, eczema when manifested by 
exudation or itching constant, extensive lesions, or marked 
disfigurement warrants a 30 percent rating.  When eczema is 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant, a 50 percent rating is warranted.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

For definitional purposes only the Board notes that 
folliculitis decalvans is "a rare, localized, spreading, 
suppurative folliculitis of unknown cause, leading to 
scarring, with permanent hair loss."  Dorland's Illustrated 
Medical Dictionary, 27th ed. 1988, page 647.  
There are no specific DCs for the evaluation of alopecia 
areata, alopecia totalis, alopecia universalis, or 
folliculitis decalvans.  Accordingly, the RO has rated these 
conditions analogously as disfiguring scars.  Reference has 
been made to the veteran's having depression due to his skin 
disability.  While a psychiatric symptom is a criteria for a 
50 percent rating for eczema (but not a criteria for rating 
disfiguring scars) other listed criteria for the evaluation 
of eczema are ulceration, exfoliation, crusting, extensive 
lesions, itching, and exudation.  However, the veteran has 
none of these symptoms.  Thus, the skin disability is more 
properly rated on the basis of disfiguring scars under DC 
7800.  

For a 50 percent evaluation for disfiguring scars, there must 
be complete or exceptionally repugnant deformity of one side 
of the face, or there must be either marked or repugnant 
bilateral disfigurement.  The Board has considered the two 
color photographs and the record as a whole.  Despite the 
veteran's susceptibility to environmental irritants and sun 
exposure as well as his concern with his appearance, it has 
not been medically documented or shown by casual observation 
from the photographs on file that his disability is 
productive of complete or exceptionally repugnant deformity 
that would warrant entitlement to the 50 percent rating.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against a rating in excess of 30 percent on a 
schedular basis. 

Other Considerations

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
for the service-connected skin disability adequately reflects 
the level of impairment pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different diagnostic codes.  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that the rating now 
assigned for this disability is appropriate.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The veteran's contentions and hearing testimony on appeal 
have been accorded due consideration; however, the Board 
concludes that the medical findings noted on the 1999 VA 
examination are more probative to the outcome of this appeal.  
It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1999 VA examination are 
consistent with his medical history, and are essentially 
uncontradicted by any other medical evidence of record.  The 
veteran is not shown to be qualified to render a medical 
diagnosis or opinion.  Hence, his views as to the extent of 
impairment caused by his disability for rating purposes are 
specifically outweighed by the medical evidence of record 
cited above.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

The RO did not consider referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the veteran or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the schedular evaluation assigned in this 
case for the service-connected skin disability is not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation in this case for this 
disability, it does not appear that the veteran has an 
"exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his skin 
disability, nor is it shown by the record that he has 
"marked interference" in employment due specifically to the 
skin disability.  Thus, in the absence of any evidence which 
reflects that his disability is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above 30 
percent for the alopecia disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 55.


ORDER

An original evaluation above 30 percent for the veteran's 
skin disability is denied.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

